Filed 10/20/14 P. v. Dufrisne CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----

THE PEOPLE,                                                                                  C075637

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF132602)

         v.

PAUL DUFRISNE,

                   Defendant and Appellant.



         Defendant Paul Dufrisne appeals the judgment imposed following his plea of no
contest to recklessly setting a fire and his admission of a prior strike conviction. He
contends the abstract of judgment must be corrected to accurately reflect the oral
pronouncement of judgment. The People properly concede this claim. We accept the
concession and order the trial court to correct the abstract of judgment.
                                                 BACKGROUND1
         An information charged defendant with recklessly setting a fire (Pen. Code, § 452,
subd. (c); undesignated statutory references are to the Penal Code), a prison prior




1 Because of the limited nature of the issue raised on appeal, we provide only the factual
background and procedural history relevant to the claim.

                                                             1
(§ 667.5, subd. (b)), and two prior strike convictions (§ 667, subds. (d) & (e)(2)).
Defendant pleaded no contest to recklessly setting a fire and admitted one of the prior
strikes. The trial court sentenced defendant to the stipulated term of 32 months in state
prison and the remaining allegations were dismissed. The trial court imposed a $300
restitution fund fine (§ 1202.4), a suspended $300 parole revocation fine (§ 1202.45), a
$40 court security fee (§ 1465.8), and a $30 penalty assessment (Gov. Code, § 70373).
The abstract of judgment accurately reflects the imposition of those fines and fees.
However, the abstract of judgment also reflects the imposition of a $300 probation
revocation fine under section 1202.44, stating that fine “is now due, probation having
been revoked.” That fine was not included in the oral pronouncement of judgment.
There is no evidence in the record that this case involved a revocation of probation.
                                      DISCUSSION
       As a general rule, when the record of the court’s oral pronouncement of judgment
regarding sentencing conflicts with the clerk’s minute order, the oral pronouncement
controls. (People v. Farell (2002) 28 Cal.4th 381, 384, fn. 2; People v. Mesa (1975)
14 Cal.3d 466, 471 [rendition of judgment is an oral pronouncement; where discrepancy
exists between oral judgment and that entered in the minutes, clerical error in minutes is
presumed].) Here, the oral pronouncement of judgment does not reflect the imposition of
a probation revocation fine under section 1202.44. Nor would such a fine have been
appropriate in this case, as there is no indication defendant was on probation at the time
the offense was committed and subject to a probation revocation fine. “[T]his court has
the inherent power to correct the judgment to reflect what the law requires. [Citations.]”
(People v. Guiffre (2008) 167 Cal.App.4th 430, 435.) Accordingly, we will order the trial
court to correct the abstract of judgment to accurately reflect the judgment imposed.
       The error in the abstract of judgment was the only issue raised on appeal. We
note, as was the case in People v. Fares (1993) 16 Cal.App.4th 954, 959 (Fares), the trial
court had authority to correct this error. The trial court’s power to correct its judgment

                                              2
includes corrections required not only by errors of fact but also corrections required by
errors of law. “Where a remedy is available in a lower echelon of judicial administration,
recourse to such should be required before the resort to appellate review.” (Ibid.) “The
most expeditious and . . . appropriate method of correction of errors of this kind is to
move for correction in the trial court.” (Id. at p. 958.) Therefore, if a defendant can
make the proper showing, he is “free to file a motion in the trial court requesting relief.”
(People v. Clavel (2002) 103 Cal.App.4th 516, 519.) A motion in the trial court would
have been the most expeditious method of resolving this claim. We recommend that
course of action in the future.
                                      DISPOSITION
       The judgment is affirmed. The trial court is ordered to correct the abstract of
judgment to reflect the judgment and delete the reference to the $300 probation
revocation fine, and to forward a certified copy of the corrected abstract to the
Department of Corrections and Rehabilitation. (§1202.44.)



                                                            RAYE               , P. J.



We concur:



         BLEASE              , J.



         MAURO               , J.




                                              3